Citation Nr: 0206742	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-24 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1960 followed by unverified service in the Naval 
Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that denied service connection for a left eye 
disorder.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no competent evidence of a nexus between the 
veteran's current left eye disorders and service.


CONCLUSION OF LAW

The veteran's left eye disorders were not incurred in or 
aggravated by during military service.  38 U.S.C.A. §§ 1101, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in February 2002 the RO notified the 
veteran of its duty to him under the VCAA and informed him of 
what additional evidence was needed in support of his claim.  
A review of the record reveals that the RO has considered and 
complied with the VCAA; therefore, the Board may proceed with 
the adjudication of the appeal.  

Factual Background

Service medical records include an enlistment examination 
report that is negative for complaints or findings of an eye 
disorder, although distant vision was noted to be 20/40 that 
was corrected to 20/20.  In September 1958, the veteran 
complained of blurred vision.  In November 1958 he complained 
of blurred vision that began six months earlier.  He was 
diagnosed with having a small congenital posterior cataract 
in the left eye.  In conjunction with his separation 
examination, the veteran was evaluation at the eye clinic in 
December 1960.  He gave a history of poor vision in the left 
eye as long as he could remember.  The impression was 
congenital cataract, no treatment indicated. Distant vision 
in the left eye was 20/100 and uncorrectable. Naval reserve 
records continued to note the veteran's defective vision and 
cataracts.

Postservice medical records include an October 1998 VA 
examination report.  The veteran's medical history included 
intraocular implant in the left eye in 1989.  He complained 
of left eye discomfort with a history of decreased vision in 
the left eye since the time of the surgery.  The diagnoses 
were pseudophakia of the left eye with macular degeneration 
and possible chronic cystoid macular edema.

Medical records dated in July 2000 from the Bascom Palmer Eye 
Institute noted that the veteran was referred for possible 
glaucoma evaluation.  The assessment was ocular hypertension.  
An August 2000 report noted that the referring diagnosis was 
macular degeneration.  Notes dated in September 2000 
indicated that there was no evidence of age-related macular 
degeneration, cysts, or retinal pigment epithelium 
detachments.

Private medical records include an eye evaluation report from 
Matthew D. Kay, M.D., dated in October 2000.  The impression 
was amblyopia in the left eye.  He also indicated that he 
believed some error was made in the recording of the 
veteran's visual acuity in service, since there had been no 
change in the forty years since service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Congenital or developmental defects, and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §3.303(c). 

There is no evidence of a left eye injury in service.  The 
only eye disorder noted in service was a congenital cataract 
in the left eye, which is not evident in the veteran's recent 
medical records.

The current diagnoses of the left eye are pseudophakia and 
ocular hypertension.  There is no evidence of these disorders 
in service or during the nearly forty-year period between 
service and the time when the diagnoses were initially made.  
Although a 1998 VA examination report included a diagnosis of 
macular degeneration, records from the Bascom Palmer Eye 
Institute dated in September 2000 showed no evidence of 
macular degeneration.

In addition to there being no evidence of these disorders in 
service or at any period close to service, no VA or private 
physician has even suggested that the current left eye 
disorders are in any way related to military service.  
Indeed, Dr. Kay's reference to the veteran's military service 
did not go beyond suggesting a possible error in the 
reporting of the veteran's vision.

The Board notes that the veteran was given ample opportunity 
to provide additional evidence to support his claim and that 
a February 2002 request for such information did not result 
in a response.

In view of the foregoing, the preponderance of the evidence 
is against the claim of service connection for a left eye 
disorder.  As such, the benefit-of-the-doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left eye disorder is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

